DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Acknowledgments

2.	This office action is in response to the reply filed on 8/31/21.  In the reply, the applicant amended claims 1, 10, 19.  Claims 1-2, 4-10, 12-19 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-2, 4-10, 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Truitt et al. (US 2006/0027270) (“Truitt”).  
Truitt discloses a needleless access device 2a and method of controlling fluid flow through a needleless access device comprising: a housing 4a having an inner cavity (see Fig. 3A, area around head and first portion), a liquid channel 91a, and a gas channel 11a; and a valve 8a disposed within the interior cavity, the valve having a first portion comprising a straight cylindrical wall (an annual wall) 74a, and a second portion comprising a head 72a, the cylindrical (annular) wall 
The open end of the first portion is sealed to the housing to fluidly couple the liquid channel 91a of the housing with a liquid space 64a between the housing and the valve [0049], and to fluidly couple the gas channel 11a of the housing with the valve cavity, see also [0051].
Truitt does not directly disclose the wall thickness.  Truitt does disclose that the composition of the head and body portions are very important considerations for the compressibility, flexibility, strength, durability, etc... of these parts [0052].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have constructed the wall of the first portion with a thickness from 0.030 inches to 0.038 inches since such a modification to the thickness would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The wall thickness being adjusted to cooperate with the at least one concave cut 76 to cause the first portion to collapse before the second portion collapses as the needleless connector actuates the access device, [see 0073,0055].
The gas channel 11a extends to the outside environment [0051]

At least one concave cut of the first and second concave cuts is angularly offset by about 180 degrees relative to the third concave cut, see Fig. 3A.
The first concave cut is angularly offset from the second concave cut by about 180 degrees, see Figs. 1, 3A.
The housing comprises first and second ports fluidly coupled to the inner cavity, 22, 60, Fig. 1.
The first port comprises a female luer fitting, 28 or 80.
With respect to claim 10: the needleless access device is actuated to move the valve from a sealed position to an open position such that the first portion collapses (The valve moves from a sealed position to an open position when the access device is actuated by a needleless connector 204 [0073], the first portion (wall) being configured to collapse before the second portion (head) ([0055] the first portion or wall portion can be configured to be molded in a pre-cant position such that it will collapse on its cuts and pre-cant position before the second portion or head collapses on its cuts)).
Claims 12, 14-19, see above.
Claim 13: The volume of air space as defined by the valve cavity [0051] is reduced and the volume of liquid space is increased as the collapsible valve is actuated by a needleless connector [0074,0075].

Response to Arguments
5.	Applicant's arguments have been fully considered but they are not persuasive. Applicant does not agree that Truitt discloses from claim 1…”the valve disposed within the inner cavity, the valve having a first portion comprising a straight cylindrical wall and a second portion comprising a head, the cylindrical wall extending from the head and comprising an inner surface forming a valve cavity; and in which the valve cavity extends through an open end of the first portion to a closed end of the first portion adjacent the head, wherein the valve comprises a first concave cut and a second concave cut formed in the cylindrical wall, and a third concave cut formed in the head”.  Claim 10: “the valve having a first portion comprising a straight cylindrical wall and a second portion comprising a head, the cylindrical wall extending from the head and comprising an inner surface forming a valve cavity”.  Claim 19: “the valve comprises a first concave cut formed in the annular wall, a second concave cut formed in the annular wall and axially offset from the first concave cut, and a third concave cut formed in the head”
First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Presumably the applicant is arguing that these closed and open portions of the valve cavity are not present in the first portion and in the proper configuration with the closed portion being adjacent the head (or second portion). This limitation and argument repeats in claims 10 and 19. Examiner disagrees and maintains that Truitt discloses this limitation and offers further explanation.

    PNG
    media_image1.png
    401
    400
    media_image1.png
    Greyscale
internal cavity=valve cavity=internal chamber
 In Truitt, as identified above, the valve having a first portion and comprising a straight cylindrical wall 74a and a second portion comprising a head 72a.  From [0050] the head 72a and body portion 74a may be separate pieces and the body portion may be hollow whereas the head portion may be solid.  The hollow body portion defines an internal chamber 77a [0051].  
Annotating Truitt, Fig. 2 in line with applicant’s Fig. 4B, above and taking the arguments into consideration, the examiner maintains rejections.  Since head may be solid then there needs to be some closed end adjacent to the hollow body portion.  The hollow body in turn needs at least one open end.

    PNG
    media_image2.png
    674
    480
    media_image2.png
    Greyscale

Examiner addresses applicant’s amended claim language above.  Additionally, the rejection primarily uses Fig. 2 although Truitt teaches [0024] that modifications and substitutions made to various elements of its invention could be made.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783